DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse group II including claim 9 in the reply filed on 04/04/2022 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election with traverse species 1 including claim 9 and newly added claims 10-20 in the reply filed on 04/04/2022 is acknowledged and it is persuasive since newly added claims 10-20 are generic to the elected species. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/23/2020, 05/27/2020, 07/07/2020, 10/14/2020, 11/05/2020, 11/25/2020, 03/22/2021, and 05/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011160788 A1 to Thorens et al.  (“Thorens”), in view of US 20070159295 A1 to Wang (“Wang”). 

Regarding claim 1, Thorens discloses, a cartridge (see a mouthpiece end 103 in Fig. 1) of an electronic vaping device (see an aerosol generating system 100 in Fig. 1), the cartridge comprising:
a pre-vapor formulation storage element (see liquid storage portion 113 in Fig. 1) containing a pre-vapor formulation substrate; and
an electrical resistor (see liquid storage portion identification subsystem 229 in Fig. 4/liquid storage portion identification part comprises two electrical resistors, 504 and 505 as seen in Fig. 7, or alternatively, a single electrical resistor may be used as disclosed in the specification) mounted to a portion of the cartridge (see Fig. 4), the electrical resistor having a customized resistance value indicative of the pre-vapor formulation substrate contained in the pre-vapor formulation storage element (see steps in Fig. 9 and disclosed in the specification “the controller 309 is able to distinguish between different types of liquid storage portion 113 inserted into the aerosol generating system 100 in dependence on the determined electrical characteristic or value of the electrical component associated with the liquid storage portion 113. Preferably, the look-up table may further comprise data representing one or more resistance values, each resistance value further associated with parameters representing a different energy profile to be applied to the heating element 119. Each resistance value is associated with a different liquid storage portion 113 identifier. This means that the aerosol generating system 100 can be configured to deliver a constant amount, for example volume or mass of aerosol to the user even when liquid storage portions 113 containing different liquids are inserted into the aerosol generating system 100”).
However, Thorens does explicitly disclose, the customized resistance value obtained via a physical manipulation of the electrical resistor, and the customized resistance value being different from an initial resistance of the electrical resistor prior to the physical manipulation.
Nonetheless, Wang teaches, the customized resistance value obtained via a physical manipulation of the electrical resistor, and the customized resistance value being different from an initial resistance of the electrical resistor (see Fig. 2) prior to the physical manipulation (see Fig. 3-4 and disclosed in para 0014 “a punching step is performed on the obtained structure to provide the chip resistor with a shape in accordance with the required resistance value. Because minor inaccuracy may be caused during the punching step mentioned above, a laser cutting method is optionally performed by a laser cutting machine to form a cut region 4 on the alloy plate 1 for fine adjusting its practical resistance value, whereby the inaccuracy of the resistance value of the adjusted chip resistor is less than 1%”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the resistors of Thorens wherein the customized resistance value obtained via a physical manipulation of the electrical resistor, and the customized resistance value being different from an initial resistance of the electrical resistor prior to the physical manipulation as taught and/or suggested by Wang in order to obtain the accuracy of the resistance value of the adjusted resistor (disclosed in para 0014 of Wang).

Regarding claim 10, Thorens discloses substantially all the limitation as claimed in claim 9.
However, Thorens does explicitly disclose, the electrical resistor has a first structure prior to the physical manipulation and a second structure after the physical manipulation.
Nonetheless, Wang teaches, the electrical resistor has a first structure (see Fig. 2) prior to the physical manipulation and a second structure (see Fig. 3 and Fig. 4) after the physical manipulation (see Fig. 3-4 and disclosed in para 0014 “a punching step is performed on the obtained structure to provide the chip resistor with a shape in accordance with the required resistance value. Because minor inaccuracy may be caused during the punching step mentioned above, a laser cutting method is optionally performed by a laser cutting machine to form a cut region 4 on the alloy plate 1 for fine adjusting its practical resistance value, whereby the inaccuracy of the resistance value of the adjusted chip resistor is less than 1%”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the resistors of Thorens wherein the electrical resistor has a first structure prior to the physical manipulation and a second structure after the physical manipulation as taught and/or suggested by Wang in order to obtain the accuracy of the resistance value of the adjusted resistor (disclosed in para 0014 of Wang).

Regarding claim 11, Wang teaches, wherein the first structure is different from the second structure (see Figs. 2-4).

Regarding claim 12, Wang teaches, wherein the first structure has a different geometrical shape from the second structure (see Figs. 2-4).

Regarding claim 13, Wang teaches, wherein the electrical resistor has at least one of a rectangular (see Figs. 2-4)., circular, or semi-circular shape.

Regarding claim 14, Wang teaches, wherein the initial resistance of the electrical resistor prior to the physical manipulation corresponds to the first structure (see Fig. 2, and para 0014), and the customized resistance value of the electrical resistor corresponds to the second structure (see Fig. 3-4, and para 0014).

Regarding claim 15, Wang teaches, wherein the initial resistance of the electrical resistor prior to the physical manipulation corresponds to the first structure (see Fig. 2, and para 0014); and the customized resistance value of the electrical resistor corresponds to the second structure (see Fig. 3-4, and para 0014).

Regarding claim 16, Thorens discloses, wherein the cartridge (103) is configured to be detachably coupled to a control section (see body end 105) of the electronic vaping device (100). 

Regarding claim 17, Thorens discloses, wherein the control section (105) of the electronic vaping device (100) includes electronic control circuitry (see electric circuitry in the form of circuitry 109); an end of the cartridge (see Fig. 4) is configured to be detachably coupled to an end of the control section (see Fig. 4)  of the electronic vaping device (100) and first electrical contacts (see electrical contacts 221, 223 in Fig. 4) at the end of the cartridge are configured to be electrically connected with the electronic control circuitry (see Fig. 4 and disclosed in the specification “When the liquid storage portion 1 13 is removed from the aerosol generating system 100, for example by pulling the liquid storage portion 1 13 and housing 101 in substantially opposite directions such that the liquid storage portion 1 13 moves away from the aerosol generating system 100, the electrical connection between contacts 221 or 421 , 223 or 423, 225 or 425 on the liquid storage portion 1 13 and the electrical contacts 21 1 , 213, 215 on the aerosol generating system is broken. Conversely, when the liquid storage portion 1 13 is inserted in to the aerosol generating system 100, for example by pushing the liquid storage portion 1 13 and housing 101 in substantially opposite directions such that the liquid storage portion 1 13 moves towards the aerosol generating system 100, the electrical connection between contacts 221 or 421 , 223 or 423, 225 or 425 on the liquid storage portion 1 13 and the electrical contacts 21 1 , 213, 215 on the aerosol generating system 100 is made. Therefore, the electrical connection between the liquid storage portion 113 and the aerosol generating is only made when a liquid storage portion 113 is inserted into the aerosol generating system 100”).

Regarding claim 18, Thorens discloses, wherein the first electrical contacts (see electrical contacts 221, 223 in Fig. 4) include at least one of point contacts (see Fig. 4), rectangular contacts (see Fig. 5), circular contacts, concentric ring contacts, or a combination thereof.

Regarding claim 20, Thorens discloses, wherein the cartridge is coupled to a control section (105) of the electronic vaping device (100), the control section including a memory storing a look-up table, the look-up table including data indicative of electrical resistance values of a plurality of customized resistors, each electrical resistance value associated with data identifying a type of pre-vapor formulation substrate (disclosed in the specification “The controller 309 determines the type of liquid storage portion 113 as the liquid storage portion identifier stored in the look-up table which is associated with the resistance value stored in the look-up table which is closest in value to the liquid storage portion resistance value determined by the controller 309, at step 709. The look-up table may be stored in a read only memory (ROM) incorporated into the processor or may be stored in a separate memory store”). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011160788 A1 to Thorens et al.  (“Thorens”), in view of US 20070159295 A1 to Wang (“Wang”), and in further view of US 20100313901 A1 to Fernando et al. (“Fernando”). 

Regarding claim 19, Thorens in view of Wang discloses substantially all the limitation as claimed in claim 9, Thorens further discloses, the cartridge is detached from the control section (disclosed in the specification “When the liquid storage portion 1 13 is removed from the aerosol generating system 100, for example by pulling the liquid storage portion 1 13 and housing 101 in substantially opposite directions such that the liquid storage portion 1 13 moves away from the aerosol generating system 100, the electrical connection between contacts 221 or 421 , 223 or 423, 225 or 425 on the liquid storage portion 1 13 and the electrical contacts 21 1 , 213, 215 on the aerosol generating system is broken. Conversely, when the liquid storage portion 1 13 is inserted in to the aerosol generating system 100, for example by pushing the liquid storage portion 1 13 and housing 101 in substantially opposite directions such that the liquid storage portion 1 13 moves towards the aerosol generating system 100, the electrical connection between contacts 221 or 421 , 223 or 423, 225 or 425 on the liquid storage portion 1 13 and the electrical contacts 21 1 , 213, 215 on the aerosol generating system 100 is made. Therefore, the electrical connection between the liquid storage portion 113 and the aerosol generating is only made when a liquid storage portion 113 is inserted into the aerosol generating system 100”).
However, Thorens in view of Wang does explicitly disclose, further comprising: a cap to cover the electrical resistor when the cartridge is detached from a control section of the electronic vaping device.
Nonetheless, Fernando teaches, further comprising: a cap (see docking port 203b in Fig. 2B) to cover the smoking article (207) when the cartridge (holders 205a, and 205b) is detached from a control section (see primary unit 203) of the electronic vaping device (see Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the electronic vaping device of Thorens wherein a cap to cover the electrical resistor when the cartridge is detached from a control section of the electronic vaping device as taught and/or suggested by Fernando in order to secure/store the resistor in the cap when the cartridge is not used with the control section (disclosed in para 0058 of Fernando).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-15 and 20, 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-5, respectively, of US Patent 10575561 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the US Patent 10575561 B2 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the US Patent 10575561 B2.
Present Application
US Patent 10575561 B2
9. A cartridge of an electronic vaping device, the cartridge comprising:
a pre-vapor formulation storage element containing a pre-vapor formulation substrate; and an electrical resistor mounted to a portion of the cartridge, the electrical resistor having a customized resistance value indicative of the pre-vapor formulation substrate contained in the pre-vapor formulation storage element, the customized resistance value obtained via a physical manipulation of the electrical resistor, and the customized resistance value being different from an initial resistance of the electrical resistor prior to the physical manipulation.
10. The cartridge of claim 9, wherein
the electrical resistor has a first structure prior to the physical manipulation and a second structure after the physical manipulation.
11. The cartridge of claim 10, wherein the first structure is different from the second structure.
12. The cartridge of claim 11, wherein the first structure has a different geometrical shape from the second structure.
13. The cartridge of claim 12, wherein the electrical resistor has at least one of a rectangular, circular, or semi-circular shape.
14. The cartridge of claim 11, wherein the initial resistance of the electrical resistor prior to the physical manipulation corresponds to the first structure, and the customized resistance value of the electrical resistor corresponds to the second structure.
15. The cartridge of claim 10, wherein the initial resistance of the electrical resistor prior to the physical manipulation corresponds to the first structure; and the customized resistance value of the electrical resistor corresponds to the second structure.
20. The cartridge of claim 9, wherein the cartridge is coupled to a control section of the electronic vaping device, the control section including a memory storing a look-up table, the look-up table including data indicative of electrical resistance values of a plurality of customized resistors, each electrical resistance value associated with data identifying a type of pre-vapor formulation substrate.




16. The cartridge of claim 9, wherein the cartridge is configured to be detachably coupled to a control section of the electronic vaping device. 

17. The cartridge of claim 16, wherein the control section of the electronic vaping device includes electronic control circuitry; an end of the cartridge is configured to be detachably coupled to an end of the control section of the electronic vaping device; and first electrical contacts at the end of the cartridge are configured to be electrically connected with the electronic control circuitry.

18. The cartridge of claim 17, wherein the first electrical contacts include at least one of point contacts, rectangular contacts, circular contacts, concentric ring contacts, or a combination thereof.


19. The cartridge of claim 9, further comprising: a cap to cover the electrical resistor when the cartridge is detached from a control section of the electronic vaping device.
1. An electronic vaping device comprising a cartridge including 
a pre-vapor formulation storage element containing a pre-vapor formulation substrate, and an electrical resistor mounted to a portion of the cartridge, the electrical resistor having a customized resistance value indicative of the pre-vapor formulation substrate contained in the pre-vapor formulation storage element, the customized resistance value obtained via a physical manipulation of the electrical resistor, and the customized resistance value being different from an initial resistance of the electrical resistor prior to the physical manipulation; wherein the electrical resistor has a first structure prior to the physical manipulation and a second structure after the physical manipulation, 
the first structure is different from the second structure, the initial resistance of the electrical resistor prior to the physical manipulation corresponds to the first structure, and the customized resistance value of the electrical resistor corresponds to the second structure; and 














a control section including electronic control circuitry configured to determine the customized resistance value of the electrical resistor, and associate the customized resistance value with data identifying a type of the pre-vapor formulation substrate contained in the pre-vapor formulation storage element, and a memory storing a look-up table, the look-up table including data indicative of electrical resistance values of a plurality of customized resistors, each electrical resistance value associated with data identifying a type of pre-vapor formulation substrate.                                                                         2. The electronic vaping device of claim 1, wherein the cartridge is detachably coupled to the control section.


3. The electronic vaping device of claim 2, wherein an end of the cartridge is detachably coupled to an end of the control section; and first electrical contacts at the end of the cartridge are electrically connected with the end of the electronic control circuitry in the control section.



4. The electronic vaping device of claim 3, wherein the first electrical contacts include at least one of point contacts, rectangular contacts, circular contacts, concentric ring contacts, a sub-combination thereof or a combination thereof.

5. The electronic vaping device of claim 2, wherein the cartridge further comprises: a cap configured to cover the electrical resistor when the cartridge is detached from the control section.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761